DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 16/938,874 on July 24, 2020. Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this 
The abstract of the disclosure is objected to because it uses a phrase which can be implied ("The present disclosure relates to...").  Correction is required.  See MPEP § 608.01(b).
The use of the term BLU-RAY (page 9, lines 4-8), BLUETOOTH, ZIGBEE, WI-FI (page 10, lines 14-16; page 13, lines 3-8; page 16, lines 8-10), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The disclosure is objected to because of the following informalities:
	On page 9, line 8: "example . ." should read "example.".
  On page 33 lines 4 and 8: “Pluse Amplitude Modulation (PAM)” should read “Pulse Amplitude Modulation (PAM)”. 
On page 44 line 12: “may flicker periodically, and the remaining reigon …” should read “may flicker periodically, and the remaining region …”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7-11, 14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 20200105177 A1), hereinafter Choi.

Regarding Claim 1, Choi teaches:
A display device (See FIG. 1) comprising:
a display panel (230) configured to be driven with a first output frequency or a second output frequency (See FIG. 1; See paragraphs [0070] lines 7-8, [0086] lines 3-9; The Examiner is interpreting the first refresh rate and the second refresh rate as corresponding to the claimed first output frequency and a second output frequency, respectively);
an external interface (210) configured to receive a video signal (See FIG. 1; See paragraph [0062]); and
at least one controller (130, 220, 250) configured to (See FIGS. 1 and 2; See paragraphs [0063] lines 1-4, [0069] lines 1-3, [0093] lines 1-2):
change an output frequency of the display panel from the first output frequency (See FIG. 5: 502; See paragraph [0130] lines 1-2) to the second output frequency (See FIG. 5: 508) when an input frequency of the video signal received through the external interface is detected at the second output frequency (See FIG. 5: 507; See paragraph [0136]: the Examiner is interpreting the information about the refresh rate included in the EDID as being an input frequency of the video signal received through the external interface, which is detected at the second output frequency by the graphic processor 130) in a state in which the output frequency of the display panel is set to the first output frequency (See FIG. 5: 502-507: from 502-507 the image is still displayed at the first output frequency because 130 has not yet transmitted an image signal with the second output frequency to the display apparatus 200). 

Regarding Claim 4, Choi teaches:
(See paragraph [0068]: the Examiner is interpreting the video signal of a first type as being the image signal that has not been adjusted by the scaler discussed in this paragraph), and
wherein the at least one controller (220) (See FIG. 2) is further configured to convert the video signal of the first type into a video signal of a second type (See paragraph [0068]: the video signal of a second type is the image signal that has been adjusted to match an output format according to the panel specifications of the display 230) and transfer the converted video signal of the second type to the display panel (See paragraph [0073]).

Regarding Claim 7, Choi teaches:
The display device of claim 1, wherein the at least one controller includes:
an adjuster (130) (See FIG. 1) configured to detect the input frequency of the video signal (See paragraph [0136]) and transfer a control signal (Vsync) (See paragraph [0121], lines 6-9) for changing setting of the output frequency of the display panel to the display panel (See paragraph [0121], lines 9-10); and
a System on Chip (SoC) (220) (See FIG. 2; See paragraph [0071]) configured to convert the video signal to a video signal of a type capable of being output by the display panel (See paragraph [0068]) and transfer the converted video signal to the display panel (See paragraph [0073]).

Regarding Claim 8, Choi teaches:
The display device of claim 1, wherein each of a plurality of pixels constituting the display panel includes an organic light emitting diode (OLED) (See paragraph [0074], line 3).

Regarding Claim 9, Choi teaches:
The display device of claim 1, wherein the first output frequency is equal to about 120 Hz or 100 Hz (See paragraph [0088]: the first refresh rate information of 120 Hz corresponds to the first output frequency), and
wherein the second output frequency is equal to about 60 Hz or 50 Hz (See paragraph [0088]: the second refresh rate information of 60 Hz corresponds to the second output frequency).

Claim 10, Choi teaches:
The display device of claim 1, wherein an operation mode of the display panel is capable of being set to one of a still image playback mode, a moving image playback mode or a game mode (See paragraphs [0054], [0107]),
wherein the at least one controller (220) (See FIG. 2) is further configured to detect the input frequency of the video signal (See Fig. 5: 503; See paragraph [0131]] when the operation mode of the display panel is set to the game mode (See paragraph [0112]).

Regarding Claim 11, Choi teaches:
A method (See FIG. 5) for operating a display device (see FIG. 1), the method comprising:
receiving a video signal (See FIG. 5: 507); and
changing an output frequency of a display panel of the display device from a first output frequency (See FIG. 5: 502; See paragraph [0086]: the first refresh rate information corresponds to the first output frequency) to a second output frequency (See FIG. 5: 508; See paragraph [0086]: the second refresh rate information corresponds to the second output frequency) when an input frequency of the received video signal is detected at the second output frequency (See FIG. 5: 507; See paragraph [0136]: the Examiner is interpreting the information about the refresh rate included in the EDID as being an input frequency of the video signal received through the external interface, which is detected at the second output frequency by the graphic processor 130) in a state in which the output frequency of the display panel is set to the first output frequency (See FIG. 5: 502-507: from 502-507 the image is still displayed at the first output frequency because 130 has not yet transmitted an image signal with the second output frequency to the display apparatus 200).

Regarding Claim 14, Choi teaches:
The method of claim 11, wherein the video signal is of a first type (See paragraph [0068]: the Examiner is interpreting the video signal of a first type as being the image signal that has not adjusted by the scaler discussed in this paragraph), and
wherein the method further comprises:
(See paragraph [0068]: the video signal of a second type is the image signal that has been adjusted to match an output format according to the panel specifications of the display 230); and
transferring the converted video signal of the second type to the display panel (See paragraph [0073]).

Regarding Claim 17, Choi teaches:
The method of claim 11, further comprising: detecting the input frequency of the video signal (See paragraph [0136]); 
transferring a control signal (Vsync) (See paragraph [0121], lines 6-9) for changing setting of the output frequency of the display panel to the display panel (See paragraph [0121] lines 9-10); and
converting the video signal to a video signal of a type capable of being output by the display panel (See paragraph [0068]); and
transferring the converted video signal to the display panel (See paragraph [0073]).

Regarding Claim 18, Choi teaches:
The method of claim 11, wherein each of a plurality of pixels constituting the display panel includes an organic light emitting diode (OLED) (See paragraph [0074], line 3).

Regarding Claim 19, Choi teaches:
The method of claim 11, wherein the first output frequency is equal to about 120 Hz or 100 Hz (See paragraph [0088]: the first refresh rate information corresponds to the first output frequency), and
wherein the second output frequency is equal to about 60 Hz or 50 Hz (See paragraph [0088]: the second refresh rate information corresponds to the second output frequency).

Regarding Claim 20, Choi teaches:
The method of claim 11, wherein an operation mode of the display panel is capable of being set to one of a still image playback mode, a moving image playback mode or a game mode (See paragraphs [0054], [0107]),
wherein the method further comprises:
(See FIG. 5, 503; See paragraph [0131]) when the operation mode of the display panel is set to the game mode (See paragraph [0112]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jung et al. (US 20190206337 A1), hereinafter Jung.

Regarding Claim 2, Choi does not explicitly teach:
	The display device of claim 1, wherein the at least one controller is further configured to change a compensation sequence for afterimage compensation of the display panel according to the second output frequency to which the output frequency of the display panel is changed.
However, in the same field of endeavor, display apparatuses (Jung, paragraph [0002]), Jung teaches:
	At least one controller (FIG. 2: 260) is configured to change a compensation sequence for afterimage compensation (See paragraph [0102] and FIG. 6: the sequence of flickering the light source corresponds to a compensation sequence for afterimage compensation) of a display panel (FIG. 2: 220) according to a second output frequency to which an output frequency of the display panel is changed (See paragraphs [0094] and [0099]: in case #4, the flickering sequence is changed corresponding to the displaying period for one video frame, and therefore is dependent on a second output frequency to which an output frequency of the display panel is changed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display device (as taught by Choi) so the at least one controller is further configured to change a compensation sequence for afterimage compensation of the display panel according to the second output frequency to which the output frequency of the display panel is changed (as taught by Jung). Doing so would restrain a motion blur phenomenon, flicker phenomenon, and afterimage phenomenon even while keeping the original brightness (See Jung, paragraph [0102]).

Regarding Claim 3, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi in view of Jung teaches:
The display device of claim 2, wherein the compensation sequence is a first compensation sequence to be performed based on the first output frequency when the output frequency of the display panel is set to the first output frequency (See Choi, paragraph [0086] lines 3-9: in the first mode, the output frequency of the display panel is set to the first output frequency (a first refresh rate); See Jung, paragraphs [0094] and [0099]: in case #4, the flickering sequence is changed corresponding to the displaying period for one video frame. Therefore, when combined with Choi to change dependent on the output frequency, Jung teaches that the compensation sequence is a first compensation sequence to be performed based on the first output frequency when the output frequency of the display panel is set to the first output frequency), and
wherein the at least one controller is further configured to turn off the first compensation sequence and turn on a second compensation sequence to be performed based on the second output frequency (See Choi, paragraph [0086] lines 3-9: in the second mode, the output frequency of the display panel is set to the second output frequency (a second refresh rate); See Jung, paragraphs [0094] and [0099]: in case #4, the flickering sequence is changed corresponding to the displaying period for one video frame. Therefore, when combined with Choi to change dependent on the output frequency, Jung teaches turning off the first compensation sequence and turning on a second compensation sequence to be performed based on the second output frequency (i.e., the flickering sequence of the light source is changed)).

Regarding Claim 12, Choi does not explicitly teach:
	The method of claim 11, further comprising:
	changing a compensation sequence for afterimage compensation of the display panel according to the second output frequency to which the output frequency of the display panel is changed.
	However, in the same field of endeavor, display apparatuses (Jung, paragraph [0002]), Jung teaches:
	Changing a compensation sequence for afterimage compensation (See paragraph [0102] and FIG. 6: the sequence of flickering the light source corresponds to a compensation sequence for afterimage compensation) of a display panel (FIG. 2: 220) according to a second output frequency to which an output frequency of the display panel is changed (See paragraphs [0094] and [0099]: in case #4, the flickering sequence is changed corresponding to the displaying period for one video frame, and therefore is dependent on a second output frequency to which an output frequency of the display panel is changed).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method(as taught by Choi) so the at least one controller is further configured to change a compensation sequence for afterimage compensation of the display panel according to the second output frequency to which the output frequency of the display panel is changed (as taught by Jung). Doing so would restrain a motion blur phenomenon, flicker phenomenon, and afterimage phenomenon even while keeping the original brightness (See Jung, paragraph [0102]).

Regarding Claim 13, Choi in view of Jung teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi in view of Jung teaches:
The method of claim 12, wherein the compensation sequence is a first compensation sequence to be performed based on the first output frequency when the output frequency of the display panel is set to the first output frequency (See Choi, paragraph [0086] lines 3-9: in the first mode, the output frequency of the display panel is set to the first output frequency (a first refresh rate); See Jung, paragraphs [0094] and [0099]: in case #4, the flickering sequence is changed corresponding to the displaying period for one video frame. Therefore, when combined with Choi to change dependent on the output frequency, Jung teaches that the compensation sequence is a first compensation sequence to be performed based on the first output frequency when the output frequency of the display panel is set to the first output frequency), and
wherein changing the compensation sequence includes turning off the first compensation sequence and turning on a second compensation sequence to be performed based on the second output frequency (See Choi, paragraph [0086] lines 3-9: in the second mode, the output frequency of the display panel is set to the second output frequency (a second refresh rate); See Jung, paragraphs [0094] and [0099]: in case #4, the flickering sequence is changed corresponding to the displaying period for one video frame. Therefore, when combined with Choi to change dependent on the output frequency, Jung teaches turning off the first compensation sequence and turning on a second compensation sequence to be performed based on the second output frequency (i.e., the flickering sequence of the light source is changed)).

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Liu et al. (20170053583), hereinafter Liu.

Regarding Claim 5, Choi teaches:
The display device of claim 4, wherein the at least one controller (220) (See FIG. 2) is further configured to transfer the video signal of the second type to the display panel (See paragraph [0073]).
Choi does not explicitly teach: 
the at least one controller configured to transfer of the video signal of the second type without compression of the video signal of the second type.
	However, in the same field of endeavor, data processing for an on-screen display (See Liu, paragraph [0002]), Liu teaches:
a video signal is of a first type (HDMI) (See paragraph [0069] lines 13-14), and
wherein at least one controller (Processor of smart TV set) (See FIGS. 1 and 3; See paragraphs [0005] lines 2-5, [0069] line 7) is further configured to convert the video signal of the first type into a video signal of a second type (V-by-one) (See paragraphs [0005] lines 14-15, [0069] lines 19-20) and transfer the converted video signal of the second type to a display panel (See paragraphs [0005], line 16, [0069] line 9);
(Processor of smart TV set) (See FIG. 3, See paragraph [0069], line 7) is further configured to transfer the video signal of the second type (OSD data) ((See paragraph [0005] lines 14-15) to the display panel without compression of the video signal of the second type (See paragraph [0069] line 9).
Choi contains a “base” process of configuring a controller to transfer to video signal of the second type to the display panel which the claimed invention can be seen as an “improvement” in that a controller is configured to transfer a video signal of the second type to the display panel without compression of the video signal of the second type.
Liu contains a known technique of implementing a HDMI to V-by-one bridge (See FIG. 1; See paragraph [0069], lines 7-9) that is applicable to the “base” process.
	Liu’s known technique of implementing a HDMI to V-by-one bridge (See FIG. 1; [0069] lines 7-9) would have been recognized by one skilled in the art as applicable to the “base” process of Choi, and the results would have been predictable and resulted in a controller that is configured to transfer a video signal of the second type to the display panel without compression of the video signal of the second type, which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 6, Choi in view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi in view of Liu teaches:
The display device of claim 5, wherein the first type is an HDMI type (HDMI) (See paragraph [0069] lines 13-14), and the second type is a V-by-one type (V-by-one) (See paragraph [0005], lines 14-15).

Regarding Claim 15, Choi teaches:
The method of claim 14, further comprising: transferring the video signal of the second type to the display panel (See paragraph [0073]).
Choi does not explicitly teach: 
transferring the video signal of the second type to the display panel without compression of the video signal of the second type.
(See Liu, paragraph [0002]), Liu teaches:
A video signal is of a first type (HDMI) (See paragraph [0069] lines 13-14), and
a method comprising:
converting the video signal (See paragraphs [0005] lines 2-5, [0069] line 7) of the first type into a video signal of a second type (V-by-one) (See paragraphs [0005] lines 14-15, [0069] lines 19-20); and
transferring the converted video signal of the second type to the display panel (See paragraphs
[0005] line 16, [0069] line 9).
transferring the video signal of the second type (V-by-one) (See paragraph [0005] lines 14-15) to the display panel without compression of the video signal of the second type (See paragraph [0069] line 9).”
Choi contains a “base” process of configuring a controller to transfer to video signal of the second type to the display panel which the claimed invention can be seen as an “improvement” in that a controller is configured to transfer a video signal of the second type to the display panel without compression of the video signal of the second type.
Liu contains a known technique of implementing a HDMI to V-by-one bridge (See FIG. 1; See paragraph [0069], lines 7-9) that is applicable to the “base” process.
	Liu’s known technique of implementing a HDMI to V-by-one bridge (See FIG. 1; [0069] lines 7-9) would have been recognized by one skilled in the art as applicable to the “base” process of Choi, and the results would have been predictable and resulted in a controller that is configured to transfer a video signal of the second type to the display panel without compression of the video signal of the second type, which results in an improved process.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 16, Choi in view of Liu teaches all of the elements of the claimed invention, as stated above. Furthermore, Choi in view of Liu teaches:
The display device of claim 5, wherein the first type is an HDMI type (HDMI 2) (See paragraph [0069] lines 13-14), and the second type is a V-by-one type (OSD data) (See paragraph [0005] lines 14-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Yun; Sang Chang (US-20070229418-A1): pertinent to applicant's disclosure for its teaching of changing an output frequency of a display (See FIG. 4).
	KOO; Jahun (US-20190228733-A1): pertinent to applicant's disclosure for its teaching of changing an output frequency of a display (See FIG. 3).
	Lawrence; Sean J. (US-20160275919-A1): pertinent to applicant's disclosure for its teaching of changing an output frequency of a display (See FIG. 3).
	PARK; Geunjeong (US-20200226980-A1): pertinent to applicant's disclosure for its teaching of changing an output frequency of a display (See FIG. 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692